Exhibit 10.2

 

August 5, 2014

 

Mr. Rick E Winningham

 

Dear Rick:

 

I am pleased to invite you to become the full-time President and Chief Executive
Officer of Theravance Biopharma, Inc. (“Theravance Biopharma”) and Theravance
Biopharma US, Inc. (the “Company” or “Theravance Biopharma US”), effective as of
the date set forth below (the “Transition Date”).  You will continue to be an
employee of Theravance Biopharma US, a wholly-owned Delaware operating
subsidiary of Theravance Biopharma.  You will continue to report to the Board of
Directors of Theravance Biopharma.

 

The Company is aware that you will continue to serve as a member of
Theravance, Inc.’s Board of Directors.  In this regard, you agree to abide by
the terms of the Theravance Biopharma Conflict of Interest Policy (including the
addendum thereto with regard to Theravance, Inc. matters) at all times during
your employment.

 

Your salary on an annualized basis will be $885,828 per year.  You will continue
to be eligible to receive an annual discretionary bonus with a target amount of
60% of your base salary earned in 2014 (and each calendar year thereafter),
based on the Company’s performance against its annual goals and a review of your
individual performance.  You will be required to be an active employee in good
standing at the time the bonus is paid in order to receive the bonus, which will
be no later than 2½ months after the close of the calendar year.  Your salary
and target bonus may be changed from time-to-time at the sole discretion of the
Board of Directors or its Compensation Committee.

 

You will continue to be eligible to participate in all of the Company-sponsored
benefits that are provided by the Company to its employees to the extent you
satisfy the eligibility criteria for such plans.  You will receive credit under
Theravance Biopharma US’ vacation policy for your years of service at
Theravance, Inc.  By accepting employment with Theravance Biopharma US, you
expressly agree to roll over your current balance of accrued but unused vacation
to your employment with Theravance Biopharma US (in which case the accrued
vacation would be immediately available following your transition to the new
entity).  You will be eligible to accrue additional vacation days consistent
with Theravance Biopharma US’ Employee Handbook with the same accrual schedule
and maximum levels of accrual at Theravance.  The Company will also provide you
with the additional benefit set forth on Exhibit A.

 

In addition, subject to the approval of the Theravance Biopharma Board of
Directors or its Compensation Committee, you will be granted an option to
purchase 320,000 ordinary shares of Theravance Biopharma at a per share purchase
price equal to the fair market value of one Theravance Biopharma ordinary share
on the date of grant, which will be the fifth trading day following the
Transition Date.  The vesting and exercise details of your option grant will be
set

 

--------------------------------------------------------------------------------


 

forth in your option paperwork, but in general your option will vest over four
years of employment, with a one year “cliff” provision that prevents it from
being exercised before the first anniversary of the Transition Date.  The Option
will be subject to the terms and conditions applicable to options granted under
the Theravance Biopharma 2013 Equity Incentive Plan (the “Plan”), as described
in the Plan and the applicable Stock Option Agreement.  As you are aware, the
Compensation Committee determined not to grant the 36,000 share option described
in your original offer letter.

 

The Proprietary Information and Inventions Agreement between you and the Company
will remain in full force and effect.  As a condition of your employment, you
are expected to continue to abide by our policies, including those set forth in
the Employee Handbook provided to you in connection with your initial hire.

 

While we hope that your employment with Theravance Biopharma US will be mutually
satisfactory, your employment status will remain at-will.  As a result, both you
and the Company are free to terminate the employment relationship at any time
for any reason, with or without cause.  This is the full and complete agreement
between us on this term.  Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures to which
you will be subject, may change from time-to-time, the “at-will” nature of your
employment may only be changed in an express writing signed by you and the Lead
Independent Director of Theravance Biopharma.  Notwithstanding the foregoing, if
your employment is terminated by the Company without cause, you incur a
separation and you are not eligible for severance benefits under the Theravance
Biopharma Change in Control Severance Plan in connection with such separation,
the Company will make a lump sum payment to you (less all applicable withholding
taxes) of 24 months’ salary (at the rate in effect at the time of your
separation) plus 2 times your then current target bonus, provided that as a
condition to receiving such severance payment you execute the Company’s standard
form of release required of all employees who receive any severance pay.  The
form of release will be delivered to you within 30 days after your separation
and you must execute and return the release within the time period set forth in
the form of release, which will in no event be later than 50 days after your
separation.  If you fail to return the release on or before the deadline set
forth in the form of release, or if you revoke the release, then you will not be
entitled to the severance payment.  Provided you satisfy such release
requirements, the severance payment will be paid within 60 days after your
separation; however, if such 60-day period spans two calendar years, then the
severance payment will in any event be made in the second calendar year.

 

For purposes of the above severance provision, a termination “without cause”
shall mean termination for any reason other than: (i) unauthorized use or
disclosure of the confidential information or trade secrets of Theravance
Biopharma (or any parent or subsidiary), which use causes material harm to
Theravance Biopharma (or any parent or subsidiary), (ii) conviction of a felony
under the laws of the United States or any state thereof, (iii) gross
negligence, or (iv) repeated failure to perform lawful assigned duties for
thirty days after receiving written notification from Theravance Biopharma’s
Board of Directors.  For purposes of the above severance provision, “separation”
means a “separation from service,” as defined in the

 

2

--------------------------------------------------------------------------------


 

regulations under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

To the extent the severance payment described in this letter is deemed to be
nonqualified deferred compensation that is subject to Section 409A of the Code
and if the Company determines that you are a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code at the time of your separation, then the
severance payment will be made on the first business day following
(i) expiration of the six-month period measured from your separation or (ii) the
date of your death.

 

*              *              *

 

This letter sets forth the revised terms of your employment with us and
supersedes any prior representations or agreements, whether written or oral.  A
duplicate original of this offer is enclosed for your records.  To accept this
offer, please sign and return this letter to me.  We understand that you would
like to provide some notice to Theravance, Inc.  Accordingly, we look forward to
determining a mutually agreeable Transition Date, provided such date occurs on
or prior to August 15, 2014.

 

 

 

Sincerely,

 

 

 

 

 

Theravance Biopharma, Inc.

 

 

 

 

 

 

 

 

/s/ William D. Young

 

 

 

 

 

By: William D. Young

 

 

Title: Lead Independent Director

 

 

 

 

 

 

I have read and accept this employment offer:

 

 

 

 

 

/s/ Rick E Winningham

 

 

 

 

 

Rick E Winningham

 

 

 

 

 

Date: August 5, 2014.

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Theravance Change in Control Gross-Up Payment

 

Applicability

 

In the event that (i) Theravance, Inc. (“Theravance”) is subject to a “Change in
Control” (as defined in the Theravance, Inc. Amended and Restated Change in
Control Severance Plan as filed with the SEC on August 7, 2008, provided such
transaction or occurrence also constitutes a “change in control event” under
Treasury Regulation 1.409A-3(a)(5)) while you are employed by the Company and
(ii) you are a “disqualified individual” of Theravance for purposes of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) with
respect to such Change in Control, then you will be eligible to receive a
gross-up payment from the Company on the terms set forth on this Exhibit A.

 

Gross-Up Payment

 

If it is determined that any payment or distribution of any type to or for your
benefit made by Theravance, by any of its affiliates, by any person who acquires
ownership or effective control of Theravance or ownership of a substantial
portion of Theravance’s assets (within the meaning of Section 280G of the Code)
or by any affiliate of any such person (the “Total Payments”) would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are collectively referred to as the “Excise Tax”),
then the Company shall pay you an amount (a “Gross-Up Payment”) equal to the
amount that shall fund your payment of any Excise Tax on the Total Payments as
well as all income taxes imposed on the Gross-Up Payment, any Excise Tax imposed
on the Gross-Up Payment and any interest or penalties imposed with respect to
taxes on the Gross-Up Payment or any Excise Tax.

 

In the event Theravance or an acquirer of Theravance notifies you that you are
or may be subject to Excise Tax, you must notify the Company’s Chief Financial
Officer in writing within 10 days.  In addition, in order to receive the
Gross-Up Payment described on this Exhibit A, you must provide appropriate
supporting documentation of the amount of Excise Tax.  The determination of the
amount of the Gross-Up Payment will be made by an independent accounting firm
selected by the Company (the “Accounting Firm”), which will provide its
determination, together with supporting calculations, both to the Company and to
you.   If a Gross-Up Payment is determined to be payable, it shall be paid by
the Company as soon as reasonably practicable thereafter but in any event by
March 15th of the calendar year following the calendar year in which the Change
in Control occurs.

 

Underpayments and Overpayments.

 

As a result of uncertainty in the application of section 4999 of the Code, it is
possible that Gross-Up Payments not made by the Company should have been made
(“Underpayments”) or that Gross-Up Payments will have been made by the Company
which should not have been made (“Overpayments”).  In either event you must
promptly provide appropriate supporting documentation to the Company and the
Accounting Firm, and the Accounting Firm shall determine the amount of the
Underpayment or Overpayment that has occurred.  In the case of an Underpayment,
the amount of such Underpayment shall promptly be paid by the Company to or for
your benefit.  In the case of an Overpayment, you shall, at the direction and
expense of the Company, take such steps as are reasonably necessary (including
the filing of returns and claims for refund), follow reasonable instructions
from, and procedures established by, the Company and otherwise reasonably
cooperate with the Company to correct such Overpayment; provided, however, that
(i) you shall in no event be obligated to return to the Company an amount
greater than the net after-tax portion of the Overpayment that you have retained
or have recovered as a refund from the applicable taxing authorities and
(ii) this provision shall be interpreted in a manner consistent with the intent
of this section, which is to make you whole, on an after-tax basis, for the
application of the Excise Tax, it being understood that the correction of an
Overpayment may result in you repaying to the Company an amount which is less
than the Overpayment.

 

--------------------------------------------------------------------------------